Exhibit10.1 ORBITAL SCIENCES CORPORATION AMENDED AND RESTATED 2 TABLE OF CONTENTS Page 1. PURPOSE 1 2. DEFINITIONS 1 3. ADMINISTRATION OF THE PLAN 7 Board 7 Committee 7 Terms of Awards 8 Forfeiture; Recoupment 8 No Repricing 9 Deferral Arrangement 9 No Liability 9 Registration; Book Entry 9 4. STOCK SUBJECT TO THE PLAN 10 Number of Shares of Stock Available for Awards 10 Adjustments in Authorized Shares of Stock 10 Share Usage 10 5. EFFECTIVE DATE, DURATION AND AMENDMENTS 11 Effective Date 11 Term 11 Amendment and Termination of the Plan 11 6. AWARD ELIGIBILITY AND LIMITATIONS 11 Service Providers and Other Persons 11 Limitation on Shares of Stock Subject to Awards and Cash Awards 12 Stand-Alone, Additional, Tandem and Substitute Awards 12 Award Agreement 12 7. TERMS AND CONDITIONS OF OPTIONS 13 Option Price 13 Vesting 13 Term 13 Termination of Service 13 Limitations on Exercise of Option 14 Method of Exercise 14 Rights of Holders of Options 14 Delivery of Stock Certificates 14 Transferability of Options 14 Family Transfers 15 Limitations on Incentive Stock Options 15 8. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 15 Right to Payment 15 Other Terms 16 Term 16 Rights of Holders of SARs 16 Transferability of SARs 16 Family Transfers 16 9. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS 17 Grant of Restricted Stock or Stock Units 17 Restrictions 17 Restricted Stock Certificates 17 Rights of Holders of Restricted Stock 18 Rights of Holders of Stock Units 18 Voting and Dividend Rights 18 Creditor’s Rights 18 Termination of Service 18 Purchase of Restricted Stock and Shares of Stock Subject to Stock Units 19 Delivery of Stock 19 TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS 19 FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK 20 General Rule 20 Cashless Exercise 20 Other Forms of Payment 20 TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS 20 Dividend Equivalent Rights 20 Termination of Service 21 TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS 21 Grant of Performance-Based Awards 21 Structure of Performance-Based Awards 21 Earning of Performance-Based Awards 21 Form and Timing of Payment of Performance-Based Awards 22 Performance Conditions 22 Performance-Based Awards Granted to Designated Covered Employees 22 Performance Goals Generally 22 Timing For Establishing Performance Goals 23 Payment of Awards; Other Terms 23 Performance Measures 23 Evaluation of Performance 24 Adjustment of Performance-Based Compensation 24 Board Discretion 25 Status of Awards Under Code Section 162(m) 25 PARACHUTE LIMITATIONS 25 REQUIREMENTS OF LAW 25 General 25 Rule 16b-3 26 EFFECT OF CHANGES IN CAPITALIZATION 26 Changes in Stock 26 Reorganization In Which The Company Is The Surviving Entity Which Does Not Constitute A Corporate Transaction 27 Corporate Transaction 27 Adjustments 27 No Limitations on Company 28 GENERAL PROVISIONS 28 Disclaimer of Rights 28 Non-exclusivity of the Plan 28 Withholding Taxes 28 Captions 28 Other Provisions 28 Number and Gender 28 Severability 28 Governing Law 29 Code Section 409A 29 - i - ORBITAL SCIENCES CORPORATION AMENDED AND RESTATED 2 (as amended and restated through April 25, 2012) Orbital Sciences Corporation, a Delaware corporation (the “Company”), sets forth herein the terms of its Amended and Restated 2005 Stock Incentive Plan (the “Plan”), as follows: 1. PURPOSE The Plan is intended to enhance the Company’s and its Affiliates’ (as defined herein) ability to attract and retain highly qualified officers, directors, key employees, and other persons, and to motivate such officers, directors, key employees, and other persons to serve the Company and its Affiliates and to expend maximum effort to improve the business results and earnings of the Company, by providing to such persons an opportunity to acquire or increase a direct proprietary interest in the operations and future success of the Company.To this end, the Plan provides for the grant of stock options, stock appreciation rights, restricted stock, stock units, unrestricted stock, dividend equivalent rights, other equity-based awards and cash awards.Any of these awards may, but need not, be made as performance incentives to reward attainment of annual or long-term performance goals in accordance with the terms hereof.Stock options granted under the Plan may be non-qualified stock options or incentive stock options, as provided herein. 2. DEFINITIONS For purposes of interpreting the Plan and related documents (including Award Agreements), the following definitions shall apply: 2.1“Affiliate” means, with respect to the Company, any company or other trade or business that controls, is controlled by or is under common control with the Company within the meaning of Rule405 of Regulation C under the Securities Act, including, without limitation, any Subsidiary.For purposes of grants of Options or Stock Appreciation Rights, an entity may not be considered an Affiliate unless the Company holds a “controlling interest” in such entity within the meaning of Treasury Regulation Section1.414(c)-2(b)(2)(i), provided that (a)except as specified in clause(b) below, an interest of “at least 50percent” shall be used instead of an interest of “at least 80 percent” in each case where “at least 80percent” appears in Treasury Regulation Section1.414(c)-2(b)(2)(i) and (b)where the grant of Options or Stock Appreciation Rights is based upon a legitimate business criterion, an interest of “at least 20percent” shall be used instead of an interest of “at least 80percent” in each case where “at least 80percent” appears in Treasury Regulation Section1.414(c)-2(b)(2)(i). 2.2“Amendment and Restatement Effective Date” means April 25, 2012, the date the Plan, as amended and restated, was approved by the stockholders of the Company. 2.3“Award” means a grant of an Option, Stock Appreciation Right, Restricted Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Right, a Performance Share or other Performance-Based Award, Other Equity-Based Award, or cash awardunder the Plan. 1 2.4“Award Agreement” means the agreement between the Company and a Grantee that evidences and sets out the terms and conditions of an Award. 2.5“Benefit Arrangement” shall have the meaning set forth in Section14 hereof. 2.6“Board” means the Board of Directors of the Company. 2.7“Cause”means, as determined by the Board and unless otherwise provided in an applicable agreement with the Company or an Affiliate, (i)incompetence or willful misconduct in connection with the performance of duties; (ii)conduct casting such discredit on the Company as in the opinion of the Board justifies termination or forfeiture of any Award, or (iii)material breach of any term of any employment, consulting or other services, confidentiality, intellectual property or non-competition agreements, if any, between the Service Provider and the Company or an Affiliate. 2.8“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter amended. 2.9“Committee” means a committee of, and designated from time to time by resolution of, the Board, which shall be constituted as provided in Section 3.2.Commencing on the Effective Date and until such time as the Board shall determine otherwise, the Committee shall be the Human Resources and Compensation Committee of the Board (or any successor committee thereto with like responsibilities). 2.10“Company” means Orbital Sciences Corporation. 2.11“Corporate Transaction” means (i)the dissolution or liquidation of the Company or a merger, consolidation, or reorganization of the Company with one or more other entities in which the Company is not the surviving entity, (ii)a sale of substantially all of the assets of the Company to another person or entity, or (iii)any transaction (including without limitation a merger or reorganization in which the Company is the surviving entity) which results in any person or entity (other than persons who are stockholders or Affiliates immediately prior to the transaction) owning a majority or more of the combined voting power of all classes of stock of the Company. 2.12“Covered Employee” means a Grantee who is a “covered employee” within the meaning of Code Section162(m)(3). 2.13“Determination Date” means the Grant Date or such other date as of which the Fair Market Value of a share of Stock is required to be established for purposes of the Plan. 2.14 “Disability” means the Grantee is unable to perform each of the essential duties of such Grantee’s position by reason of a medically determinable physical or mental impairment which is potentially permanent in character or which can be expected to last for a continuous period of not less than twelve (12) months; provided, however, that, with respect to rules regarding expiration of an Incentive Stock Option following termination of the Grantee's Service, Disability shall mean the Grantee is unable to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. 2 2.15 “Dividend Equivalent Right” means a right, granted to a Grantee under Section12 hereof, to receive cash, Stock, other Awards or other property equal in value to dividends paid with respect to a specified number of shares of Stock, or other periodic payments. 2.16“Effective Date”means March9, 2005, the date the Plan was originally approved by the Board. 2.17“Exchange Act” means the Securities Exchange Act of 1934, as now in effect or as hereafter amended. 2.18“Executive Officer” means individuals designated by the Board of Directors as “executive officers” under Rule3b-7 of the Exchange Act, and/or as Section16 “officers” under such Act. 2.19“Fair Market Value” means the fair market value of a share of Stock for purposes of the Plan, which shall be determined as of any Determination Date as follows: (a)If on such Determination Date the shares of Stock are listed on a Stock Exchange, or are publicly traded on another established securities market (a “Securities Market”), the Fair Market Value of a share of Stock shall be the closing price of the Stock on such Determination Date as reported on such Stock Exchange or such Securities Market (provided that, if there is more than one such Stock Exchange or Securities Market, the Committee shall designate the appropriate Stock Exchange or Securities Market for purposes of the Fair Market Value determination).If there is no such reported closing price on such Determination Date, the Fair Market Value of a share of Stock shall be the closing price of the Stock on the next preceding day on which any sale of Stock shall have been reported on such Stock Exchange or such Securities Market. (b)If on such Determination Date the shares of Stock are not listed on a Stock Exchange or publicly traded on a Securities Market, the Fair Market Value of a share of Stock shall be the value of the Stock on such Determination Date as determined by the Committee by the reasonable application of a reasonable valuation method, in a manner consistent with Code Section409A. Notwithstanding this Section2.19 or Section17.3, for purposes of determining taxable income and the amount of the related tax withholding obligation pursuant to Section17.3, for any shares of Stock subject to an Award that are sold by or on behalf of a Grantee on the same date on which such shares may first be sold pursuant to the terms of the related Award Agreement, the Fair Market Value of such shares shall be the sale price of such shares on such date (or if sales of such shares are effectuated at more than one sale price, the weighted average sale price of such shares on such date). 3 2.20“Family Member” means, with respect to any Grantee as of any date of determination, (a)a person who is a spouse, former spouse, child, stepchild, grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or sister-in-law, including adoptive relationships, of such Grantee, (b)any person sharing such Grantee’s household (other than a tenant or employee), (c)a trust in which any one or more of the persons specified in clauses (a)and (b)above (and such Grantee) own more than fifty percent (50%)of the beneficial interest, (d)a foundation in which any one or more of the persons specified in clauses (a)and (b)above (and such Grantee) control the management of assets, and (e)any other entity in which one or more of the persons specified in clauses (a)and (b)above (and such Grantee) own more than fifty percent (50%)of the voting interests. 2.21“Grant Date” means, as determined by the Board, the latest to occur of(i)the date as of which the Board approves an Award, (ii)the date on which the recipient of an Award first becomes eligible to receive an Award under Section6 hereof (e.g., in the case of a new hire, the first date on which such new hire performs any Service), or (iii)such subsequent date as may be specified by the Board. 2.22 “Grantee” means a person who receives or holds an Award under the Plan. 2.23“Incentive Stock Option” means an “incentive stock option” within the meaning of Section422 of the Code, or the corresponding provision of any subsequently enacted tax statute, as amended from time to time. 2.24“Non-qualified Stock Option” means an Option that is not an Incentive Stock Option. 2.25“Option” means an option to purchase one or more shares of Stock pursuant to the Plan. 2.26“Option Price” means the exercise price for each share of Stock subject to an Option. 2.27“Other Agreement” shall have the meaning set forth in Section14 hereof. 2.28“Other Equity-Based Award” means an Award representing a right or other interest that may be denominated or payable in, valued in whole or in part by reference to, or otherwise based on, or related to, Stock, other than an Option, a Stock Appreciation Right, Restricted Stock, a Stock Unit, Unrestricted Stock, a Performance Share or a Dividend Equivalent Right. 2.29“Outside Director” means a member of the Board who is not an officer or employee of the Company. 2.30“Performance Award” means an Award made subject to the attainment of performance goals (as described in Section13) over a performance period of up to ten (10) years. 4 2.31“Performance-Based Awards” means an Award of Options, Stock Appreciation Rights, Restricted Stock, Stock Units, Performance Shares, Other Equity-Based Awards or cash made subject to the achievement of performance goals (as provided in Section13) over a Performance Period specified by the Committee. 2.32“Performance-Based Compensation” means compensation under an Award that is intended to satisfy the requirements of Code Section162(m) for “qualified performance-based compensation” paid to Covered Employees.Notwithstanding the foregoing, nothing in the Plan shall be construed to mean that an Award which does not satisfy the requirements for “qualified performance-based compensation” within the meaning of and pursuant to Code Section162(m) does not constitute performance-based compensation for other purposes, including the purposes of Code Section409A. 2.33“Performance Measures” means measures as specified in Section13 on which the performance goals under Performance-Based Awards are based and which are approved by the Company’s stockholders pursuant to, and to the extent required by, the Plan in order to qualify such Performance-Based Awards as Performance-Based Compensation. 2.34“Performance Period” means the period of time of up to ten (10) years during which the performance goals under Performance-Based Awards must be met in order to determine the degree of payout and/or vesting with respect to any such Performance-Based Awards. 2.35“Performance Shares” means a Performance-Based Award representing a right or other interest that may be denominated or payable in, valued in whole or in part by reference to, or otherwise based on, or related to, Stock, made subject to the achievement of performance goals (as provided in Section13) over a Performance Period. 2.36“Plan” means this Orbital Sciences Corporation Amended and Restated 2005 Stock Incentive Plan, as may be further amended from time to time. 2.37“Purchase Price” means the purchase price for each share of Stock pursuant to a grant of Restricted Stock, Stock Units or Unrestricted Stock. 2.38“Reporting Person” means a person who is required to file reports under Section16(a) of the Exchange Act. 2.39“Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to Section9 hereof. 2.40“SAR” means a right granted to a Grantee under Section8 hereof. 2.41“SAR Exercise Price” means the per share exercise price of a SAR granted to a Grantee under Section8 hereof. 2.42“Securities Act” means the Securities Act of 1933, as now in effect or as hereafter amended. 5 2.43“Service” means service as a Service Provider to the Company or an Affiliate.Unless otherwise stated in the applicable Award Agreement, a Grantee's change in position or duties shall not result in interrupted or terminated Service, so long as such Grantee continues to be a Service Provider to the Company or an Affiliate.Subject to the preceding sentence, whether a termination of Service shall have occurred for purposes of the Plan shall be determined by the Board, which determination shall be final, binding and conclusive.If a Service Provider’s employment or other service relationship is with an Affiliate and the applicable entity ceases to be an Affiliate, a termination of Service shall be deemed to have occurred when such entity ceases to be an Affiliate unless the Service Provider transfers his or her employment or other service relationship to the Company or any other Affiliate. 2.44“Service Provider” means an employee, officer or director of the Company or an Affiliate, or a consultant or adviser (who is a natural person) currently providing services to the Company or an Affiliate. 2.45“Stock” means the common stock, par value $.01 per share, of the Company. 2.46“Stock Appreciation Right” means a right granted to a Grantee under Section8 hereof. 2.47“Stock Exchange” means the New York Stock Exchange or another established national or regional stock exchange. 2.48“Stock Unit” means a bookkeeping entry representing the equivalent of shares of Stock, awarded to a Grantee pursuant to Section9 hereof. 2.49“Subsidiary” means any corporation (other than the Company) or non-corporate entity with respect to which the Company owns, directly or indirectly, fifty percent (50%) or more of the total combined voting power of all classes of stock, membership interests or other ownership interests of any class or kind ordinarily having the power to vote for the directors, managers or other voting members of the governing body of such corporation or non-corporate entity.In addition, any other entity may be designated by the Board as a Subsidiary, provided that (a) such entity could be considered as a subsidiary according to generally accepted accounting principles in the United States of America, and (b) in the case of an Award of Options or Stock Appreciation Rights, such Award would be considered to be granted in respect of “service recipient stock” under Code Section409A. 2.50“Substitute Award” means an Award granted upon assumption of, or in substitution for, outstanding awards previously granted under a compensatory plan by a business entity acquired or to be acquired by the Company or an Affiliate or with which the Company or an Affiliate has combined or will combine. 2.51“Ten Percent Stockholder” means an individual who owns more than ten percent (10%) of the total combined voting power of all classes of outstanding voting securities of the Company, its parent or any of its Subsidiaries.In determining stock ownership, the attribution rules of Code Section 424(d) shall be applied. 6 2.52“Unrestricted Stock” means an Award pursuant to Section 10 hereof. Unless the context otherwise requires, all references in the Plan to “including” shall mean “including without limitation.”References in the Plan to any Code Section shall be deemed to include, as applicable, regulations promulgated under such Code Section. 3. ADMINISTRATION OF THE PLAN Board The Board shall have such powers and authorities related to the administration of the Plan as are consistent with the Company’s certificate of incorporation and by-laws and applicable law.The Board shall have full power and authority to take all actions and to make all determinations required or provided for under the Plan, any Award or any Award Agreement, and shall have full power and authority to take all such other actions and make all such other determinations not inconsistent with the specific terms and provisions of the Plan that the Board deems to be necessary or appropriate to the administration of the Plan, any Award or any Award Agreement.All such actions and determinations shall be by the affirmative vote of a majority of the members of the Board present at a meeting at which a quorum is present or by unanimous consent of the Board executed in writing in accordance with the Company’s certificate of incorporation and by-laws and applicable law.The Board shall have the authority to interpret and construe all provisions of the Plan, any Award and any Award Agreement, and any such interpretation or construction, and any other determination contemplated to be made under the Plan or any Award Agreement by the Board, shall be final, binding and conclusive, whether or not expressly provided for in any provision of the Plan, such Award or such Award Agreement. Committee The Board from time to time may delegate to the Committee such powers and authorities related to the administration and implementation of the Plan, as set forth in Section3.1 above and other applicable provisions, as the Board shall determine, consistent with the certificateof incorporation and by-laws of the Company and applicable law. The Board may also appoint one or more separate committees of the Board, each composed of one or more directors of the Company who need not be Outside Directors, who may administer the Plan with respect to employees or other Service Providers who are not Executive Officers or directors of the Company, may grant Awards under the Plan to such employees or other Service Providers, and may determine all terms of such Awards, subject to the requirements of Rule16b-3 under the Exchange Act, Code Section162(m) and, for so long as the Stock is listed on the New York Stock Exchange, the rules of the New York Stock Exchange. In the event that the Plan, any Award or any Award Agreement entered into hereunder provides for any action to be taken by or determination to be made by the Board, such action may be taken or such determination may be made by the Committee if the power and authority to do so has been delegated to the Committee by the Board as provided for in this Section.Unless otherwise expressly determined by the Board, any such action or determination by the Committee shall be final, binding and conclusive.To the extent permitted by law, the Committee may delegate its authority under the Plan to a member of the Board. 7 Terms of Awards Subject to the other terms and conditions of the Plan, the Board shall have full and final authority to: (i)designate Grantees; (ii)determine the type or types of Awards to be made to a Grantee; (iii)determine the number of shares of Stock to be subject to an Award; (iv) establish the terms and conditions of each Award (including, but not limited to, the exercise price of any Option or the purchase price for Restricted Stock, the nature and duration of any restriction or condition (or provision for lapse thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock subject thereto, the treatment of an Award in the event of a Corporate Transaction, and any terms or conditions that may be necessary to qualify Options as Incentive Stock Options); (v)prescribe the form of each Award Agreement evidencing an Award; and (vi) amend, modify, or supplement the terms of any outstanding Award.Such authority specifically includes the authority, in order to effectuate the purposes of the Plan but without amending the Plan, to make or modify Awards to eligible individuals who are foreign nationals or are individuals who are employed outside the UnitedStates to recognize differences in local law, tax policy, or custom.Notwithstanding the foregoing, no amendment, modification or supplement of any Award shall, without the consent of the Grantee, impair the Grantee’s rights under such Award. Forfeiture; Recoupment The Committee may reserve the right in an Award Agreement to cause a forfeiture of the gain realized by a Grantee with respect to an Award thereunder on account of actions taken by, or failed to be taken by, such Grantee in violation or breach of or in conflict with any (a)employment agreement, (b)non-competition agreement, (c)agreement prohibiting solicitation of employees or clients of the Company or any Affiliate, (d)confidentiality obligation with respect to the Company or any Affiliate, (e)Company policy or procedure, (f)other agreement or (g)any other obligation of such Grantee to the Company or any Affiliate, as and to the extent specified in such Award Agreement.The Committee may annul an outstanding Award if the Grantee is an Employee of the Company or any Affiliate and is terminated for Cause as defined in the Plan or the applicable Award Agreement or for “cause” as defined in any other agreement between the Company or such Affiliate and such Grantee, as applicable. 8 Any Award granted pursuant to the Plan shall be subject to mandatory repayment by the Grantee to the Company to the extent the Grantee is, or in the future becomes, subject to (a)any Company “clawback” or recoupment policy that is adopted to comply with the requirements of any applicable law, rule or regulation, or otherwise, or (b)any law, rule or regulation which imposes mandatory recoupment under circumstances set forth in such law, rule or regulation. No Repricing Except in connection with a corporate transaction involving the Company (including, without limitation, any stock dividend, distribution (whether in the form of cash, shares of Stock, other securities or other property), stock split, extraordinary dividend, recapitalization, change in control, reorganization, merger, consolidation, split-up, spin-off, combination, repurchase or exchange of shares of Stock or other securities or similar transaction), the Company may not, without obtaining stockholder approval:(a)amend the terms of outstanding Options or SARs to reduce the exercise price of such outstanding Options or SARs; (b)cancel outstanding Options or SARs in exchange for or substitution of Options or SARs with an exercise price that is less than the exercise price of the original Options or SARs; or (c)cancel outstanding Options or SARs with an exercise price above the current stock price in exchange for cash or other securities. Deferral Arrangement The Board may permit or require the deferral of any payment pursuant to any Award into a deferred compensation arrangement, subject to such rules and procedures as it may establish, which may include provisions for the payment or crediting of interest or Dividend Equivalent Rights and, in connection therewith, provisions for converting such credits into Stock Units and for restricting deferrals to comply with hardship distribution rules affecting tax-qualified retirement plans subject to Code Section401(k)(2)(B)(IV), provided that no Dividend Equivalent Rights may be granted in connection with, or related to, an Award of Options or SARs. Any such deferrals shall be made in a manner that complies with Code Section409A. No Liability No member of the Board or the Committee shall be liable for any action or determination made in good faith with respect to the Plan or any Award or Award Agreement. Registration; Book Entry Notwithstanding any provision of the Plan to the contrary, the ownership of the shares of Stock issued under the Plan may be evidenced in such a manner as the Board, in its sole discretion, deems appropriate, including by book-entry or direct registration or the issuance of one or more stock certificates. 9 4. STOCK SUBJECT TO THE PLAN Number of Shares of Stock Available for Awards (a)Subject to such additional shares of Stock as shall be available for issuance under the Plan pursuant to Section4.2, and subject to adjustment pursuant to Section16, the maximum number of shares of Stock available for issuance under the Plan shall be equal to five million (5,000,000). (b)The maximum number of shares of Stock available for issuance pursuant to Incentive Stock Options shall be thesame as the maximum number of shares available for issuance under the Plan pursuant to Section4.1(a). (c)Shares of Stock to be issued under the Plan shall be authorized but unissued shares, or, to the extent permitted by applicable laws, shares of treasury stock or issued shares that have been reacquired by the Company. Adjustments in Authorized Shares of Stock In connection with mergers, reorganizations, separations, or other transactions to which Code Section424(a) applies, the Board shall have the right to cause the Company to assume awards previously granted under a compensatory plan by another business entity that is a party to such transaction and to substitute Awards under the Plan for such awards.The number of shares of Stock available for issuance under the Plan pursuant to Section4.1(a) shall be increased by the number of shares of Stock subject to any such assumed awards and substitute Awards.Shares available for issuance under a shareholder-approved plan of a business entity that is a party to such transaction (as appropriately adjusted, if necessary, to reflect such transaction) may be used for Awards under the Plan and shall not reduce the number of shares of Stock otherwise available for issuance under the Plan, subject to applicable rules of any Stock Exchange on which the Stock is listed. Share Usage (a)Shares of Stock subject to an Award shall be counted as used as of the Grant Date. (b)Any shares of Stock that are subject to Awards shall be counted against the share issuance limit set forth in Section4.1(a) as one (1) share of Stock for every one (1) share of Stock subject to an Award.With respect to SARs, the number of shares subject to an award of SARs will be counted against the aggregate number of shares of Stock available for issuance under the Plan regardless of the number of shares actually issued to settle the SAR upon exercise.The target number of shares issuable under a Performance Share grant shall be counted against the share issuance limit set forth in Section4.1(a) as of the Grant Date, but such number shall be adjusted to equal the actual number of shares issued upon settlement of the Performance Shares to the extent different from such target number of shares. 10 (c)Notwithstanding anything to the contrary in Section4.3(a) or Section 4.3(b), any shares of Stock subject to Awards under the Plan which thereafter terminate by expiration, forfeiture, cancellation, or otherwise without the issuance of such shares shall be available again for issuance under the Plan in the same amount as such shares were counted against the limit set forth in Section4.1. (d)The number of shares of Stock available for issuance under the Plan shall not be increased by the number of shares of Stock (i) tendered or withheld or subject to an Award surrendered in connection with the purchase of shares of Stock upon exercise of an Option as provided in Section11.2, (ii) deducted or delivered from payment of an Award in connection with the Company’s tax withholding obligations as provided in Section17.3 or (iii)purchased by the Company with proceeds from Option exercises. 5. EFFECTIVE DATE, DURATION AND AMENDMENTS Effective Date The Plan was originally effective as of the Effective Date.The Plan, as amended and restated, shall be effective as of the Amendment and Restatement Effective Date. Term The Plan shall terminate automatically ten (10) years after the Amendment and Restatement Date and may be terminated on any earlier date as provided in Section5.3. Amendment and Termination of the Plan The Board may, at any time and from time to time, amend, suspend, or terminate the Plan as to any shares of Stock as to which Awards have not been made.An amendment shall be contingent on approval of the Company’s stockholders to the extent stated by the Board, required by applicable law or required by the Stock Exchange on which the shares of Stock are listed, provided that no amendment shall be made to the no-repricing provisions of Section3.5 or the Option pricing provisions of Section7.1 without the approval of the Company’s stockholders.No Awards shall be made after termination of the Plan.No amendment, suspension, or termination of the Plan shall, without the consent of the Grantee, impair rights or obligations under any Award theretofore awarded under the Plan. 6. AWARD ELIGIBILITY AND LIMITATIONS Service Providers and Other Persons Subject to this Section6, Awards may be made under the Plan to:(i)any Service Provider, as the Board shall determine and designate from time to time, and (ii)any other individual whose participation in the Plan is determined to be in the best interests of the Company by the Board. 11 Limitation on Shares of Stock Subject to Awards and Cash Awards During any time when the Company has a class of equity securities registered under Section12 of the Exchange Act: (a)the maximum number of shares of Stock subject to Options or SARs that may be granted under the Plan in a calendar year to any person eligible for an Award under Section6.1 is three hundred fifty thousand (350,000) shares; (b)the maximum number of shares of Stock that may be granted under the Plan, other than pursuant to Options or SARs, in a calendar year to any person eligible for an Award under Section6.1 is two hundred thousand (200,000) shares; (c)the maximum amount that may be paid as a cash-settled Performance-Based Award for a performance period of twelve (12) months or less to any person eligible for an Award shall be two million five hundred thousand dollars ($2,500,000) and the maximum amount that may be paid as a cash-settled Performance-Based Award for a Performance Period of greater than twelve (12) months to any person eligible for an Award shall be two million five hundred thousand dollars ($2,500,000). The preceding limitations in this Section6.2 are subject to adjustment as provided in Section16. Stand-Alone, Additional, Tandem and Substitute Awards Subject to Section3.5, Awards granted under the Plan may, in the discretion of the Board, be granted either alone or in addition to, in tandem with, or in substitution or exchange for (a)any other Award, (b)any award granted under another plan of the Company, any Affiliate, or any business entity that has been a party to a transaction with the Company or any Affiliate, or (c)any other right of a Grantee to receive payment from the Company or any Affiliate.Such additional, tandem and substitute or exchange Awards may be granted at any time.If an Award is granted in substitution or exchange for another Award, or for an award granted under another plan of the Company, any Affiliate, or any business entity that has been a party to a transaction with the Company or any Affiliate, the Board shall require the surrender of such other Award or award under such other plan in consideration for the grant of such substitute or exchange Award.Notwithstanding Section7.1 and Section8.1, but subject to Section3.5, the Option Price of an Option or the SAR Exercise Price of a SAR that is a Substitute Award may be less than one hundred percent (100%) of the Fair Market Value of a share of Stock on the original Grant Date; provided that the Option Price or SAR Exercise Price is determined in accordance with the principles of Code Section424 for any Incentive Stock Option and consistent with Code Section409A for any other Option or SAR. Award Agreement Each Award granted pursuant to the Plan shall be evidenced by an Award Agreement, in such form or forms as the Board shall from time to time determine.Award Agreements granted from time to time or at the same time need not contain similar provisions but shall be consistent with the terms of the Plan.Each Award Agreement evidencing an Award of Options shall specify whether such Options are intended to be Non-qualified Stock Options or Incentive Stock Options, and in the absence of such specification such options shall be deemed Non-qualified Stock Options. 12 7. TERMS AND CONDITIONS OF OPTIONS Option Price The Option Price of each Option shall be fixed by the Board and stated in the Award Agreement evidencing such Option.Except in the case of Substitute Awards, the Option Price of each Option shall be atleastthe Fair Market Value of a share of Stock on the Grant Date; provided, however, that in the event that a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to such Grantee that is intended to be an Incentive Stock Option shall be not less than one hundred and ten percent (110%) of the Fair Market Value of a share of Stock on the Grant Date.In no case shall the Option Price of any Option be less than the par value of a share of Stock. Vesting Subject to Sections7.3and 16.3 hereof, each Option granted under the Plan shall become exercisable at such times and under such conditions as shall be determined by the Board and stated in the Award Agreement, in another agreement with the Grantee or otherwise in writing, provided that no Option, other than Options granted to persons who are not entitled to overtime under applicable state or federal laws, will vest or be exercisable within a six-month period starting on the Grant Date.For purposes of this Section7.2, fractional numbers of shares of Stock subject to an Option shall be rounded down to the next nearest whole number. Term Each Option granted under the Plan shall terminate, and all rights to purchase shares of Stock thereunder shall cease, upon the expiration of ten (10) years from the date such Option is granted, or under such circumstances and on such date prior thereto as is set forth in the Plan or as may be fixed by the Board and stated in the Award Agreement relating to such Option; provided, however, that in the event that the Grantee is a Ten Percent Stockholder, an Option granted to such Grantee that is intended to be an Incentive Stock Option shall not be exercisable after the expiration of five (5) years from its Grant Date. Termination of Service Each Award Agreement shall set forth the extent to which the Grantee shall have the right to exercise the Option following termination of the Grantee’s Service.Such provisions shall be determined in the sole discretion of the Board, need not be uniform among all Options issued pursuant to the Plan, and may reflect distinctions based on the reasons for termination of Service. 13 Limitations on Exercise of Option Notwithstanding any other provision of the Plan, in no event may any Option be exercised, in whole or in part, prior to the date the Plan is approved by the stockholders of the Company as provided herein or after the occurrence of an event referred to in Section16 hereof which results in termination of the Option. Method of Exercise Subject to the terms of Section11 and Section 17.3, an Option that is exercisable may be exercised by the Grantee’s delivery to the Company of written notice of exercise on any business day, at the Company’s principal office, on the form specified by the Company and in accordance withany additional procedures specified by the Board.Such notice shall specify the number of shares of Stock with respect to which the Option is being exercised and shall be accompanied by payment in full of the Option Price of the shares for which the Option is being exercised plus the amount (if any) of federal and/or other taxes which the Company may, in its judgment, be required to withhold with respect to the exercise of such Option. Rights of Holders of Options Unless otherwise stated in the applicable Award Agreement, a Grantee or other person holding or exercising an Option shall have none of the rights of a stockholder (for example, the right to receive cash or dividend payments or distributions attributable to the shares of Stock subject to such Option, to direct the voting of the shares of Stock subject to such Option, or to receive notice of any meeting of the Company’s stockholders) until the shares of Stock covered thereby are fully paid and issued to such Grantee or other person.Except as provided in Section16 hereof, no adjustment shall be made for dividends, distributions or other rights with respect to any shares of Stock subject to an Option for which the record date is prior to the date of issuance of such shares of Stock. Delivery of Stock Certificates Promptly after the exercise of an Option by a Grantee and the payment in full of the Option Price with respect thereto, such Grantee shall be entitled to receive evidence of such Grantee’s ownership of the shares of Stock subject to such Option as shall be consistent with Section3.8. Transferability of Options Except as provided in Section7.10, during the lifetime of a Grantee, only the Grantee (or, in the event of legal incapacity or incompetency, the Grantee's guardian or legal representative) may exercise an Option.Except as provided in Section7.10, no Option shall be assignable or transferable by the Grantee to whom it is granted, other than by will or the laws of descent and distribution. 14 Family Transfers If authorized in the applicable Award Agreement or by the Board, in its sole discretion, a Grantee may transfer, not for value, all or part of an Option which is not an Incentive Stock Option to any Family Member.For the purpose of this Section7.10, a “not for value” transfer is a transfer which is (i)a gift, (ii)a transfer under a domestic relations order in settlement of marital property rights; or (iii)unless applicable law does not permit such transfers, a transfer to an entity in which more than fifty percent (50%) of the voting interests are owned by Family Members (or the Grantee) in exchange for an interest in that entity.Following a transfer under this Section7.10, any such Option shall continue to be subject to the same terms and conditions as were applicable immediately prior to transfer, and the shares of Stock acquired pursuant to such Option shall be subject to the same restrictions on transfer of shares of Stock as would have applied to the Grantee thereof.Subsequent transfers of transferred Options are prohibited except to Family Members of the original Grantee in accordance with this Section7.10 or by will or the laws of descent and distribution.The provisions of Section7.4 relating to termination of Service shall continue to be applied with respect to the original Grantee of the Option, following which such Option shall be exercisable by the transferee only to the extent, and for the periods specified, in Section7.4. Limitations on Incentive Stock Options An Option shall constitute an Incentive Stock Option only (i)if the Grantee of such Option is an employee of the Company or any corporate Subsidiary of the Company; (ii)to the extent specifically provided in the related Award Agreement; and (iii)to the extent that the aggregate Fair Market Value (determined at the time the Option is granted) of the shares of Stock with respect to which all Incentive Stock Options held by such Grantee become exercisable for the first time during any calendar year (under the Plan and all other plans of the Grantee’s employer and its Affiliates) does not exceed $100,000.Except to the extent provided in the regulations under Code Section422, this limitation shall be applied by taking Options into account in the order in which they were granted. 8. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS Right to Payment A SAR shall confer on the Grantee to whom it is granted a right to receive, upon exercise thereof, the excess of (A)the Fair Market Value of one share of Stock on the date of exercise over (B)the SAR Exercise Price as determined by the Board.The Award Agreement for a SAR shall specify the SAR Exercise Price, which shall be no less than the Fair Market Value of a share of Stock on the Grant Date.SARs may be granted in conjunction with all or part of an Option granted under the Plan or at any subsequent time during the term of such Option, in conjunction with all or part of any other Award, or without regard to any Option or other Award; provided that a SAR that is granted subsequent to the Grant Date of a related Option must have a SAR Exercise Price that is no less than the Fair Market Value of one share of Stock on the SAR Grant Date; and provided further that a Grantee may exercise either the SAR or the Option with which it is granted in tandem and not both. 15 Other Terms The Board shall determine on the Grant Date or thereafter, the time or times at which and the circumstances under which any SAR may be exercised in whole or in part (including based on achievement of performance goals and/or future service requirements), the time or times at which SARs shall cease to be or become exercisable following termination of Service or upon other conditions, the method of exercise, method of settlement, form of consideration payable in settlement, method by or forms in which Stock will be delivered or deemed to be delivered to Grantees, whether or not any SAR shall be in tandem or in combination with any other Award, and any other terms and conditions of any SAR. Term Each SAR granted under the Plan shall terminate, and all rights thereunder shall cease, upon the expiration of ten (10) years from the Grant Date of such SAR or under such circumstances and on such date prior thereto as is set forth in the Plan or as may be fixed by the Board and stated in the Award Agreement relating to such SAR. Rights of Holders of SARs Unless otherwise stated in the applicable Award Agreement, a Grantee or other person holding or exercising a SAR shall have none of the rights of a stockholder (for example, the right to receive cash or dividend payments or distributions attributable to the shares of Stock subject to such SAR, to direct the voting of the shares of Stock subject to such SAR, or to receive notice of any meeting of the Company’s stockholders) until the shares of Stock covered thereby are fully paid and issued to such Grantee or other person.Except as provided in Section16 hereof, no adjustment shall be made for dividends, distributions or other rights with respect to any shares of Stock subject to a SAR for which the record date is prior to the date of issuance of such shares of Stock. Transferability of SARs Except as provided in Section8.6, during the lifetime of a Grantee of a SAR, only the Grantee (or, in the event of such Grantee’s legal incapacity or incompetency, such Grantee’s guardian or legal representative) may exercise such SAR.No SAR shall be assignable or transferable by the Grantee to whom it is granted, other than by will or the laws of descent and distribution. Family Transfers If authorized in the applicable Award Agreement and by the Board, in its sole discretion, a Grantee may transfer, not for value, all or part of a SAR to any Family Member. For the purpose of this Section8.6, a transfer “not for value” is a transfer which is (a)a gift, (b)a transfer under a domestic relations order in settlement of marital property rights or (c)unless applicable laws do not permit such transfer, a transfer to an entity in which more than fifty percent (50%)of the voting interests are owned by Family Members (and/or the Grantee) in exchange for an interest in such entity. Following a transfer under this Section8.6, any such SAR shall continue to be subject to the same terms and conditions 16 as werein effect immediately prior to such transfer, and shares of Stock acquired pursuant to a SAR shall be subject to the same restrictions on transfers of such shares of Stock as would have applied to the Grantee or such SAR. Subsequent transfers of transferred SARs shall be prohibited except to Family Members of the original Grantee in accordance with this Section8.6 or by will or the laws of descent and distribution. 9. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS Grant of Restricted Stock or Stock Units Awards of Restricted Stock or Stock Units may be made for consideration or for no consideration (other than the par value of the shares of Stock, which shall be deemed paid by past Service or, if so provided in the related Award Agreement or a separate agreement, the promise by the Grantee to perform future Service to the Company or an Affiliate). Restrictions At the time a grant of Restricted Stock or Stock Units is made, the Board may, in its sole discretion, establish a period of time (a “restricted period”) applicable to such Restricted Stock or Stock Units.Each Award of Restricted Stock or Stock Units may be subject to a different restricted period.The Board may, in its sole discretion, at the time a grant of Restricted Stock or Stock Units is made, prescribe restrictions in addition to or other than the expiration of the restricted period, including the satisfaction of corporate or individual performance objectives, which may be applicable to all or any portion of the Restricted Stock or Stock Units as described in Section13.Neither Restricted Stock nor Stock Units may be sold, transferred, assigned, pledged or otherwise encumbered or disposed of during the restricted period or prior to the satisfaction of any other restrictions prescribed by the Board with respect to such Restricted Stock or Stock Units. Restricted Stock Certificates Pursuant to Section3.8, to the extent that ownership of Restricted Stock is evidenced by a book-entry registration or direct registration, such registration shall be notated to evidence the restrictions imposed on such Award of Restricted Stock under the Plan and the applicable Award Agreement.Subject to Section3.8 and the immediately following sentence, the Company may issue, in the name of each Grantee to whom Restricted Stock has been granted, stock certificates representing the total number of shares of Restricted Stock granted to the Grantee, as soon as reasonably practicable after the Grant Date.The Board may provide in an Award Agreement that either (i)the Secretary of the Company shall hold such certificates for the Grantee’s benefit until such time as the Restricted Stock is forfeited to the Company or the restrictions lapse, or (ii)such certificates shall be delivered to the Grantee, provided, however, that such certificates shall bear a legend or legends that comply with the applicable securities laws and regulations and make appropriate reference to the restrictions imposed under the Plan and the Award Agreement. 17 Rights of Holders of Restricted Stock Unless the Board otherwise provides in an Award Agreement, holders of Restricted Stock shall have the right to vote such Stock and the right to receive any dividends declared or paid with respect to such Stock.The Board may provide that any dividends paid on Restricted Stock must be reinvested in shares of Stock, which may or may not be subject to the same vesting conditions and restrictions applicable to such Restricted Stock.Dividends paid on Restricted Stock which vests or is earned based on the achievement of performance goals shall not vest unless such performance goals for such Restricted Stock are achieved, and if such performance goals are not achieved, the Grantee of such Restricted Stock shall promptly forfeit and repay to the Company such dividend payments.All distributions, if any, received by a Grantee with respect to Restricted Stock as a result of any stock split, stock dividend, combination of shares, or other similar transaction shall be subject to the restrictions applicable to the original Grant. Rights of Holders of Stock Units Voting and Dividend Rights Holders of Stock Units shall have no rights as stockholders of the Company (for example, the right to receive cash or dividend payments or distributions attributable to the shares of Stock subject to such Stock Units, to direct the voting of the shares of Stock subject to such Stock Units, or to receive notice of any meeting of the Company’s stockholders).The Board may provide in an Award Agreement evidencing a grant of Stock Units that the holder of such Stock Units shall be entitled to receive, upon the Company’s payment of a cash dividend on its outstanding Stock, a cash payment for each Stock Unit held equal to the per-share dividend paid on the Stock.Such Award Agreement may also provide that such cash payment will be deemed reinvested in additional Stock Units at a price per unit equal to the Fair Market Value of a share of Stock on the date that such dividend is paid.Such cash payments paid in connection with Stock Units which vest or are earned based upon the achievement of performance goals shall not vest unless such performance goals for such Stock Units are achieved, and if such performance goals are not achieved, the Grantee of such Stock Units shall promptly forfeit and repay to the Company such cash payments. Creditor’s Rights A holder of Stock Units shall have no rights other than those of a general unsecured creditor of the Company.Stock Units represent an unfunded and unsecured obligation of the Company, subject to the terms and conditions of the applicable Award Agreement. Termination of Service Unless the Board otherwise provides in an Award Agreement or in writing after the Award Agreement is issued, upon the termination of a Grantee’s Service, any Restricted Stock or Stock Units held by such Grantee that have not vested, or with respect to which all applicable restrictions and conditions have not lapsed, shall immediately be deemed forfeited.Upon forfeiture of Restricted Stock or Stock Units, the Grantee shall have no further rights with respect to such Award, including but not limited to any right to vote Restricted Stock or any right to receive dividends with respect to shares of Restricted Stock or Stock Units. 18 Purchase of Restricted Stock and Shares of Stock Subject to Stock Units The Grantee of an Award of Restricted Stock or vested Stock Units shall be required, to the extent required by applicable law, to purchase such Restricted Stock or the shares of Stock subject to such vested Stock Units from the Company at a Purchase Price equal to the greater of (i)the aggregate par value of the shares of Stock represented by such Restricted Stock or vested Stock Units or (ii)the Purchase Price, if any, specified in the Award Agreement relating to such Restricted Stock or such vested Stock Units.The Purchase Price shall be payable in a form described in Section11or, in the discretion of the Board, in consideration for past or future Services rendered to the Company or an Affiliate. Delivery of Stock Upon the expiration or termination of any restricted period and the satisfaction of any other conditions prescribed by the Board, the restrictions applicable to shares of Restricted Stock or Stock Units settled in Stock shall lapse, and, unless otherwise provided in the Award Agreement, a book-entry or direct registration or a stock certificate evidencing ownership of such shares of Stock shall, consistent with Section3.8, be issued, free of all such restrictions, to the Grantee thereof or the Grantee’s beneficiary or estate, as the case may be.Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have any further rights with regard to a Stock Unit once the shares of Stock represented by such Stock Unit have been delivered in accordance with this Section9.8. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS The Board may, in its sole discretion, grant (or sell at par value or such other higher purchase price determined by the Board) an Unrestricted Stock Award to any Grantee pursuant to which such Grantee may receive shares of Stock free of any restrictions (“Unrestricted Stock”) under the Plan.Unrestricted Stock Awards may be granted or sold as described in the preceding sentence in lieu of any cash compensation due to such Grantee. The Board may, in its sole discretion, grant awards in the form of Other Equity-Based Awards, as deemed by the Board to be consistent with the purposes of the Plan.Awards granted pursuant to this Section10 may be granted with vesting, value and/or payment contingent upon the achievement of one or more performance goals.The Board shall determine the terms and conditions of Other Equity-Based Awards at the Grant Date or thereafter.Unless the Board otherwise provides in an Award Agreement, in another agreement with the Grantee, or otherwise in writing after such Award Agreement is issued, upon the termination of a Grantee’s Service, any Other Equity-Based Awards held by such Grantee that have not vested, or with respect to which all applicable restrictions and conditions have not lapsed, shall immediately be deemed forfeited.Upon forfeiture of any Other Equity-Based Award, the Grantee thereof shall have no further rights with respect to such Other Equity-Based Award. 19 FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK General Rule Payment of the Option Price for the shares purchased pursuant to the exercise of an Option or the Purchase Price for Restricted Stock shall be made in cash or in cash equivalents acceptable to the Company. 11.2Surrender of Shares of Stock To the extent that the applicable Award Agreement so provides, payment of the Option Price for shares of Stock purchased pursuant to the exercise of an Option or the purchase price, if any, for Restricted Stock may be made all or in part through the tender or attestation to the Company of shares of Stock, which shall be valued, for purposes of determining the extent to which such Option Price or purchase price has been paid thereby, at their Fair Market Value on the date of such tender or attestation. Cashless Exercise To the extent permitted by law and to the extent the Award Agreement so provides, payment of the Option Price for shares of Stock purchased pursuant to the exercise of an Option may be made all or in part by delivery (on a form acceptable to the Board) of an irrevocable direction to a licensed securities broker acceptable to the Company to sell shares of Stock and to deliver all or part of the sales proceeds to the Company in payment of the Option Price and any withholding taxes described in Section17.3, or, with the consent of the Company, by issuing the number of shares of Stock equal in value to the difference between such Option Price and the Fair Market Value of the shares of Stock subject to the portion of such Option being exercised. Other Forms of Payment To the extent the Award Agreement so provides, payment of the Option Price for shares of Stock purchased pursuant to exercise of an Option or the Purchase Price, if any, for Restricted Stock may be made in any other form that is consistent with applicable laws, regulations and rules. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS Dividend Equivalent Rights A Dividend Equivalent Right is an Award entitling the recipient to receive credits based on cash distributions that would have been paid on the shares of Stock specified in the Dividend Equivalent Right (or other award to which it relates) if such shares had been issued to and held by the recipient.A Dividend Equivalent Right may be granted hereunder to any Grantee, provided that no Dividend Equivalent Rights may be granted in connection with, or related to, an Award of Options or SARs.The terms and conditions of Dividend Equivalent Rights shall be specified in the grant.Dividend equivalents credited to the holder of a Dividend Equivalent Right may be paid currently or may be deemed to be 20 reinvested in additional shares of Stock, which may thereafter accrue additional equivalents.Any such reinvestment shall be at Fair Market Value on the date of reinvestment.Dividend Equivalent Rights may be settled in cash or Stock or a combination thereof, in a single installment or installments, all determined in the sole discretion of the Board.A Dividend Equivalent Right granted as a component of another Award may provide that such Dividend Equivalent Right shall be settled upon exercise, settlement, or payment of, or lapse of restrictions on, such other award, and that such Dividend Equivalent Right shall expire or be forfeited or annulled under the same conditions as such other award.A Dividend Equivalent Right granted as a component of another Award may also contain terms and conditions different from the terms and conditions of such other award.A cash amount credited pursuant to a Dividend Equivalent Right granted as a component of another Award which vests or is earned based upon the achievement of performance goals shall not vest unless such performance goals for such underlying Award are achieved. Termination of Service Except as may otherwise be provided by the Board either in the Award Agreement or in writing after the Award Agreement is issued, a Grantee’s rights in all Dividend Equivalent Rights or interest equivalents shall automatically terminate upon the Grantee’s termination of Service for any reason. TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS Grant of Performance-Based Awards Subject to the terms and provisions of the Plan, the Board, at any time and from time to time, may grant Performance-Based Awards to a Plan participant in such amounts and upon such terms as the Board shall determine. Structure of Performance-Based Awards Each grant of a Performance-Based Award shall have an actual or target number of shares of Stock or initial value that is established by the Board at the time of grant. The Board shall set performance goals in its discretion which, depending on the extent to which they are achieved, shall determine the number of shares of Stock or value subject to a Performance-Based Award that will be paid out to the Grantee thereof as described in Section13.6.3. Earning of Performance-Based Awards Subject to the terms of the Plan, in particular Section13.6.3,after the applicable Performance Period has ended, the Grantee of Performance-Based Awards shall be entitled to receive a payout on the number of the Performance-Based Awards or value earned by such Grantee over such Performance Period as determined by the Board. 21 Form and Timing of Payment of Performance-Based Awards Payment of earned Performance-Based Awards shall be made in the manner described in the applicable Award Agreement as determined by the Board. Subject to the terms of the Plan, the Board, in its sole discretion, may pay earned Performance-Based Awards in the form of cash or shares of Stock (or a combination thereof) equal to the value of such earned Performance-Based Awards and shall pay the Awards that have been earned at the close of the applicable Performance Period, or as soon as reasonably practicable after the Board has determined that the performance goal or goals relating thereto have been achieved; provided that, unless specifically provided in the Award Agreement for such Awards, such payment shall occur no later than the 15th day of the third month following the end of the calendar year in which such Performance Period ends. Any shares of Stock paid out under such Performance-Based Awards may be granted subject to any restrictions deemed appropriate by the Board. The determination of the Board with respect to the form of payout of such Performance-Based Awards shall be set forth in the Award Agreement therefor. Performance Conditions The right of a Grantee to exercise or receive a grant or settlement of any Performance-Based Award, and the timing thereof, may be subject to such performance conditions as may be specified by the Board. The Board may use such business criteria and other measures of performance as it may deem appropriate in establishing any performance conditions. If and to the extent required under Code Section162(m), any power or authority relating to an Award intended to qualify under Code Section162(m) shall be exercised by the Committee and not by the Board. Performance-Based Awards Granted to Designated Covered Employees If and to the extent that the Board determines that a Performance-Based Award to be granted to a Grantee should constitute “qualified performance-based compensation” for purposes of Code Section162(m), the grant, exercise and/or settlement of such Award shall be contingent upon achievement of pre-established performance goals and other terms set forth in this Section13.6. Performance Goals Generally The performance goals for Performance-Based Awards shall consist of one or more business criteria and a targeted level or levels of performance with respect to each of such criteria, as specified by the Board consistent with this Section13.6. Performance goals shall be objective and shall otherwise meet the requirements of Code Section162(m), including the requirement that the level or levels of performance targeted by the Board result in the achievement of performance goals being “substantially uncertain.” The Board may determine that such Awards shall be granted, exercised and/or settled upon achievement of any single performance goal or of two (2)or more performance goals. Performance goals may differ for Awards granted to any one Grantee or to different Grantees. 22 Timing For Establishing Performance Goals Performance goals for any Performance-Based Award shall be established not later than the earlier of (a)90 days after the beginning of any Performance Period applicable to such Award, and (b)the date on which twenty-five percent (25%)of any Performance Period applicable to such Award has expired, or at such other date as may be required or permitted for compensation payable to a Covered Employee to constitute Performance-Based Compensation. Payment of Awards; Other Terms Payment of Performance-Based Awards shall be in cash, shares of Stock or other Awards, including an Award that is subject to additional Service-based vesting, as determined in the sole discretion of the Board.The Board may, in its sole discretion, reduce the amount of a payment otherwise to be made in connection with such Awards. The Board shall specify the circumstances in which such Performance-Based Awards shall be paid or forfeited in the event of termination of Service by the Grantee prior to the end of a Performance Period or settlement of such Awards.In the event payment of the Performance-Based Award is made in the form of another Award subject to Service-based vesting, the Board shall specify the circumstances in which the payment Award will be paid or forfeited in the event of a termination of Service. Performance Measures The performance goals upon which the payment or vesting of a Performance-Based Award to a Covered Employee that is intended to qualify as Performance-Based Compensation may be conditioned shall be limited to the following Performance Measures, with or without adjustment: (a)cash flow; (b)operating income; (c)revenues; (d)backlog; (e)total stockholder return or stock price; (f)such total stockholder return as compared to total return (on a comparable basis) of a publicly available index such as, but not limited to, the Standard & Poor’s 500 Stock Index; (g)net income; (h)pre-tax earnings; (i)earnings before interest expense, taxes, depreciation and amortization; (j)pre-tax operating earnings after interest expense and before bonuses, service fees, and extraordinary or special items; 23 (k)operating margin; (l)earnings per share; (m)return on equity; (n)return on capital; (o)return on investment; working capital; (p)ratio of debt to stockholders’ equity; and (q)any combination of any of the foregoing criteria. Performance under any of the foregoing Performance Measures (a)may be used to measure the performance of (i)the Company and its Subsidiaries and other Affiliates as a whole, (ii)the Company, any Subsidiary, and/or any other Affiliate or any combination thereof, or (iii)any one or more business units of the Company, any Subsidiary, and/or any other Affiliate, as the Board, in its sole discretion, deems appropriate, (b) may be calculated on a per share basis, and (c)may be compared to the performance of one or more other companies or one or more published or special indices designated or approved by the Board for such comparison, as the Board, in its sole discretion, deems appropriate. In addition, the Board, in its sole discretion, may select performance under the Performance Measure specified in clause (e)above for comparison to performance under one or more stock market indices designated or approved by the Board. The Board also shall have the authority to provide for accelerated vesting of any Performance-Based Award based on the achievement of performance goals pursuant to the Performance Measures specified in this Section13. Evaluation of Performance The Board may provide in any Performance-Based Award that any evaluation of performance may include or exclude any of the following events that occur during a Performance Period: (a)asset write-downs; (b)litigation or claims, judgments or settlements; (c)the effect of changes in tax laws, accounting principles or other laws or provisions affecting reported results; (d)any reorganization or restructuring events or programs; (e)extraordinary, non-core, non-operating or non-recurring items; (f)acquisitions or divestitures; and (g)foreign exchange gains and losses.To the extent such inclusions or exclusions affect Awards to Covered Employees that are intended to qualify as Performance-Based Compensation, such inclusions or exclusions shall be prescribed in a form that meets the requirements of Code Section162(m) for deductibility. Adjustment of Performance-Based Compensation The Board shall have the sole discretion to adjust Awards that are intended to qualify as Performance-Based Compensation, either on a formula or discretionary basis, or on any combination thereof, as the Board determines consistent with the requirements of Code Section162(m) for deductibility. 24 Board Discretion In the event that Applicable Laws change to permit Board discretion to alter the governing Performance Measures without obtaining stockholder approval of such changes, the Board shall have sole discretion to make such changes without obtaining stockholder approval, provided that the exercise of such discretion shall not be inconsistent with the requirements of Code Section162(m).In addition, in the event that the Board determines that it is advisable to grant Awards that shall not qualify as Performance-Based Compensation, the Board may make such grants without satisfying the requirements of Code Section162(m) and base vesting on Performance Measures other than those set forth in Section13.6.4. Status of Awards Under Code Section162(m) It is the intent of the Company that Performance-Based Awards under Section13.6 granted to persons who are designated by the Board as likely to be Covered Employees within the meaning of Code Section162(m) and the regulations promulgated thereunder shall, if so designated by the Board, constitute “qualified performance-based compensation” within the meaning of Code Section162(m). Accordingly, the terms of Section13.6, including the definitions of Covered Employee and other terms used therein, shall be interpreted in a manner consistent with Code Section162(m). If any provision of the Plan or any agreement relating to any such Performance-Based Award does not comply or is inconsistent with the requirements of Code Section162(m), such provision shall be construed or deemed amended to the extent necessary to conform to such requirements. PARACHUTE LIMITATIONS If any Grantee is a “disqualified individual,” as defined in Code Section280G(c), then, notwithstanding any other provision of the Plan or of any other agreement, contract, or understanding heretofore or hereafter entered into by such Grantee with the Company or an Affiliate, except an agreement, contract, or understanding that expressly addresses Code Section280G or Code Section4999 (an “Other Agreement”), and notwithstanding any formal or informal plan or other arrangement for the direct or indirect provision of compensation to the Grantee (including groups or classes of Grantees or beneficiaries of which the Grantee is a member), whether or not such compensation is deferred, is in cash, or is in the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right of the Grantee to any exercise, vesting, payment or benefit under the Plan shall be reduced or eliminated: (a) to the extent that such right to exercise, vesting, payment, or benefit, taking into account all other rights, payments, or benefits to or for the Grantee under the Plan, all Other Agreements, and all Benefit Arrangements, would cause any exercise, vesting, payment, or benefit to the Grantee under the Plan to be considered a “parachute payment” within the meaning of Code Section280G(b)(2) as then in effect (a “Parachute Payment”); and (b) if, as a result of receiving such Parachute Payment, the aggregate after-tax amounts received by the Grantee from the Company under the Plan, all Other Agreements, and all Benefit Arrangements would be less than the maximum after-tax amount that could be received by the Grantee without causing any such payment or benefit to be considered a Parachute Payment. The Company shall accomplish such reduction by first reducing or eliminating any cash payments (with the payments to be made furthest in the future being reduced first), then by reducing or eliminating any accelerated vesting of Performance-Based Awards, then by reducing or eliminating any accelerated vesting of Options or SARs, then by reducing or eliminating any accelerated vesting of Restricted Stock or Stock Units, then by reducing or eliminating any other remaining Parachute Payments. REQUIREMENTS OF LAW General The Company shall not be required to offer, sell or issue any shares of Stock under any Award, whether pursuant to the exercise of an Option or SAR or otherwise, if the offer, sale or issuance of such shares of Stock would constitute a violation by the Grantee, the Company or an Affiliate, or any other person, of any provision of applicable laws, including any federal or state securities laws or regulations.If at any time the Company shall determine, in its discretion, that the listing, registration or qualification of any shares of Stock subject to an Award upon any securities exchange or under any governmental regulatory body is necessary or desirable as a condition of, or in connection with, the offering, issuance, sale or purchase of shares of Stock in connection with any Award, no shares of Stock may be offered, issued or sold to the Grantee or any other person under such Award, whether pursuant to the exercise of an Option or SAR or otherwise, unless such listing, registration or qualification shall have been effected or obtained free of any conditions not acceptable to the Company, and any delay caused thereby shall in no way affect the date of termination of such Award.Without limiting the generality of the foregoing, upon the exercise of any Option or any SAR that may be settled in shares of Stock or the delivery of any shares of Stock underlying an Award, unless a registration statement under the Securities Act is in effect with respect to the shares of Stock subject to such Award, the Company shall not be required to offer, sell or issue such shares of Stock unless the Board shall have received evidence satisfactory to it that the Grantee or any other person exercising such Option or SAR or accepting delivery of such shares may acquire such shares of Stock pursuant to an exemption from registration under the Securities Act.Any determination in this connection by the Board shall be final, binding, and conclusive.The Company may register, but shall in no event be obligated to register, any shares of Stock or other securities issuable pursuant to the Plan pursuant to the Securities Act.The Company shall not be obligated to take any affirmative action in order to cause the exercise of an Option or a SAR or the issuance of shares of Stock or other securities issuable pursuant to the Plan or any Award to comply with any applicable laws.As to any jurisdiction that expressly imposes the requirement that an Option or SAR that may be settled in shares of Stock shall not be exercisable until the shares of Stock subject to such Option or SAR are registered under the securities laws thereof or are exempt from such registration, the exercise of such Option or SAR under circumstances in which the laws of such jurisdiction apply shall be deemed conditioned upon the effectiveness of such registration or the availability of such an exemption. 25 Rule 16b-3 During any time when the Company has a class of equity security registered under Section12 of the Exchange Act, it is the intention of the Company that Awards pursuant to the Plan and the exercise of Options and SARs granted hereunder that would otherwise be subject to Section16(b) of the Exchange Act shall qualify for the exemption provided by Rule16b-3 under the Exchange Act.To the extent that any provision of the Plan or action by the Board does not comply with the requirements of such Rule16b-3, such provision or action shall be deemed inoperative with respect to such Awards to the extent permitted by applicable laws and deemed advisable by the Board, and shall not affect the validity of the Plan.In the event that such Rule16b-3 is revised or replaced, the Board may exercise its discretion to modify the Plan in any respect necessary or advisable in its judgment to satisfy the requirements of or to permit the Company to avail itself of the benefits of, the revised exemption or its replacement. EFFECT OF CHANGES IN CAPITALIZATION Changes in Stock If the number of outstanding shares of Stock is increased or decreased or the shares of Stock are changed into or exchanged for a different number or kind of shares or other securities of the Company on account of any recapitalization, reclassification, stock split, reverse split, combination of shares, exchange of shares, stock dividend or other distribution payable in capital stock, or other increase or decrease in such shares effected without receipt of consideration by the Company occurring after the Effective Date, the number and kinds of shares for which grants of Options and other Awards may be made under the Plan, including the share limits set forth in Section6.2, shall be adjusted proportionately and accordingly by the Company.In addition, the number and kind of shares for which Awards are outstanding shall be adjusted proportionately and accordingly so that the proportionate interest of the Grantee immediately following such event shall, to the extent practicable, be the same as immediately before such event.Any such adjustment in outstanding Options or SARs shall not change the aggregate Option Price or SAR Exercise Price payable with respect to shares that are subject to the unexercised portion of an outstanding Option or SAR, as applicable, but shall include a corresponding proportionate adjustment in the Option Price or SAR Exercise Price per share.The conversion of any convertible securities of the Company shall not be treated as an increase in shares effected without receipt of consideration.Notwithstanding the foregoing, in the event of any distribution to the Company's stockholders of securities of any other entity or other assets (including an extraordinary dividend but excluding a non-extraordinary dividend)without receipt of consideration by the Company, the Company may, in such manner as the Company deems appropriate, adjust (i)the number and kind of shares subject to outstanding Awards and/or (ii)the exercise price of outstanding Options and Stock Appreciation Rights to reflect such distribution. 26 Reorganization In Which The Company Is The Surviving Entity That Does Not Constitute A Corporate Transaction Subject to Section16.3 hereof, if the Company shall be the surviving entity in any reorganization, merger, or consolidation of the Company with one or more other entities which does not constitute a Corporate Transaction, any Option or SAR theretofore granted pursuant to the Plan shall pertain to and apply to the securities to which a holder of the number of shares of Stock subject to such Option or SAR would have been entitled immediately following such reorganization, merger, or consolidation, with a corresponding proportionate adjustment of the Option Price or SAR Exercise Price per share so that the aggregate Option Price or SAR Exercise Price thereafter shall be the same as the aggregate Option Price or SAR Exercise Price of the shares remaining subject to the Option or SAR immediately prior to such reorganization, merger, or consolidation.Subject to any contrary language in an Award Agreement evidencing an Award, any restrictions applicable to such Award shall apply as well to any replacement shares received by the Grantee as a result of the reorganization, merger or consolidation.In the event of a transaction described in this Section16.2, Stock Units shall be adjusted so as to apply to the securities that a holder of the number of shares of Stock subject to the Stock Units would have been entitled to receive immediately following such transaction. Corporate Transaction Subject to the exceptions set forth in the last sentence of this Section16.3 and the last sentence of Section16.4,upon the occurrence of a Corporate Transaction, the Board shall provide for any one or more of the following actions to be taken (with any such action to be contingent on the occurrence of such Corporate Transaction): (a) In each case, with the exception of Performance-Based Awards: (i) the vesting of all outstanding shares of Restricted Stock and all Stock Units, and the delivery of the shares of Stock subject to the Stock Units, immediately prior to the occurrence of such Corporate Transaction, (ii) that fifteen (15) days prior to the scheduled consummation of a Corporate Transaction, all Options and SARs outstanding hereunder shall become immediately exercisable and shall remain exercisable for a period of fifteen (15) days, or (iii) that all, or a portion of, the outstanding Awards of Options, Restricted Stock, Stock Units, and/or SARs will be cancelled with the holders paid or delivered an amount in cash or securities having a value (as determined by the Board acting in good faith), in the case of Restricted Stock or Stock Units, equal to the formula or fixed price per share paid to holders of shares of Stock and, in the case of Options or SARs, equal to the product of the number of shares of Stock subject to the Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which (I) the formula or fixed price per share paid to holders of shares of Stock pursuant to such transaction exceeds (II) the Option Price or SAR Exercise Price applicable to such Award Shares. With respect to the Company’s establishment of an exercise window, (a)any exercise of an Option or SAR during such fifteen (15) day period shall be conditioned upon the consummation of the event and shall be effective only immediately before the consummation of the event, and (b)upon consummation of any Corporate Transaction the Plan, and all outstanding but unexercised Options and SARs shall terminate.The Board shall send written notice of an event that will result in such a termination to all individuals who hold Options and SARs not later than the time at which the Company gives notice thereof to its stockholders.No Performance-Based Award shall vest, partially or fully, in connection with a Corporate Transaction unless the performance conditions for such award have been satisfied. (b) Other Equity-Based Awards shall be governed by the terms of the applicable Award Agreement. This Section16.3 shall not apply to any Corporate Transaction to the extent that provision is made in writing in connection with such Corporate Transaction for the assumption or continuation of the Options, SARs, Stock Units and Restricted Stock theretofore granted, or for the substitution for such Options, SARs, Stock Units and Restricted Stock for new common stock options and stock appreciation rights and new common stock units and restricted stock relating to the stock of a successor entity, or a parent or subsidiary thereof, with appropriate adjustments as to the number of shares (disregarding any consideration that is not common stock) and option and stock appreciation right exercise prices, in which event the Plan, Options, SARs, Stock Units and Restricted Stock theretofore granted shall continue in the manner and under the terms so provided. Adjustments Adjustments under this Section16 related to shares of Stock or securities of the Company shall be made by the Board, whose determination in that respect shall be final, binding and conclusive.No fractional shares or other securities shall be issued pursuant to any such adjustment, and any fractions resulting from any such adjustment shall be eliminated in each case by rounding downward to the nearest whole share. The Board shall determine the effect of a Corporate Transaction upon Awards other than Options, SARs, Stock Units and Restricted Stock, and such effect shall be set forth in the appropriate Award Agreement.The Board may provide in the Award Agreements at the time of grant, or any time thereafter with the consent of the Grantee, for different provisions to apply to an Award in place of those described in Sections16.1, 16.2 and 16.3.This Section16 does not limit the Company’s ability to provide for alternative treatment of Awards outstanding under the Plan in the event of change in control events that do not constitute a Corporate Transaction. 27 No Limitations on Company The making of Awards pursuant to the Plan shall not affect or limit in any way the right or power of the Company to make adjustments, reclassifications, reorganizations, or changes of its capital or business structure or to merge, consolidate, dissolve, or liquidate, or to sell or transfer all or any part of its business or assets (including all or any part of the business or assets of any Subsidiary or other Affiliate) or engage in any other transaction or activity. GENERAL PROVISIONS Disclaimer of Rights No provision in the Plan or in any Award or Award Agreement shall be construed to confer upon any individual the right to remain in the employ or service of the Company or any Affiliate, or to interfere in any way with any contractual or other right or authority of the Company either to increase or decrease the compensation or other payments to any individual at any time, or to terminate any employment or other relationship between any individual and the Company.In addition, notwithstanding anything contained in the Plan to the contrary, unless otherwise stated in the applicable Award Agreement, in another agreement with the Grantee, or otherwise in writing, no Award granted under the Plan shall be affected by any change of duties or position of the Grantee, so long as such Grantee continues to be a director, officer, consultant or employee of the Company or an Affiliate.The obligation of the Company to pay any benefits pursuant to this Plan shall be interpreted as a contractual obligation to pay only those amounts described herein, in the manner and under the conditions prescribed herein.The Plan shall in no way be interpreted to require the Company to transfer any amounts to a third party trustee or otherwise hold any amounts in trust or escrow for payment to any Grantee or beneficiary under the terms of the Plan. Non-exclusivity of the Plan Neither the adoption of the Plan nor the submission of the Plan to the stockholders of the Company for approval shall be construed as creating any limitations upon the right and authority of the Board to adopt such other incentive compensation arrangements (which arrangements may be applicable either generally to a class or classes of individuals or specifically to a particular individual or particular individuals) as the Board in its discretion determines desirable. Withholding Taxes The Company or an Affiliate, as the case may be, shall have the right to deduct from payments of any kind otherwise due to a Grantee any federal, state, or local taxes of any kind required by law to be withheld with respect to the vesting of or other lapse of restrictions applicable to an Award or upon the issuance of any shares of Stock upon the exercise of an Option or pursuant to any other Award.At the time of such vesting, lapse, or exercise, the Grantee shall satisfy all such tax obligations by the method or methods set forth in the Award Agreement, which will include one or more of the following (a) cash; (b)by causing the Company or such Affiliate to withhold shares of Stock otherwise issuable to the Grantee; or (c)by delivering to the Company or such Affiliate shares of Stock already owned by the Grantee.Any shares of Stock withheld or delivered to satisfy any tax obligations shall have an aggregate Fair Market Value equal to such withholding obligation.The Fair Market Value of the shares of Stock used to satisfy such withholding obligation shall be determined by the Company or such Affiliate as of the date on which the amount of tax to be withheld is to be determined.If an Award Agreement allows a Grantee to satisfy his withholding obligation by method (c) above, the Grantee may satisfy such withholding obligation only with shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar requirements.The maximum number of shares of Stock that may be withheld from any Award to satisfy any federal, state or local tax withholding requirements upon the exercise, vesting, or lapse of restrictions applicable to any Award or payment of shares of Stock pursuant to such Award, as applicable, may not exceed such number of shares of Stock having a Fair Market Value equal to the minimum statutory amount required by the Company or the applicable Affiliate to be withheld and paid to any such federal, state or local taxing authority with respect to such exercise, vesting, lapse of restrictions or payment of shares of Stock.Notwithstanding Section2.20 or this Section17.3, for purposes of determining taxable income and the amount of the related tax withholding obligation pursuant to this Section17.3, for any shares of Stock subject to an Award that are sold by or on behalf of a Grantee on the same date on which such shares may first be sold pursuant to the terms of the related Award Agreement, the Fair Market Value of such shares shall be the sale price of such shares on such date (or if sales of such shares are effectuated at more than one sale price, the weighted average sale price of such shares on such date).In such case, the percentage of shares of Stock withheld shall equal the applicable withholding rate. Captions The use of captions in this Plan or any Award Agreement is for the convenience of reference only and shall not affect the meaning of any provision of the Plan or such Award Agreement. Other Provisions Each Award granted under the Plan may contain such other terms and conditions not inconsistent with the Plan as may be determined by the Board, in its sole discretion. Number and Gender With respect to words used in this Plan, the singular form shall include the plural form, the masculine gender shall include the feminine gender, etc., as the context requires. Severability If any provision of the Plan or any Award Agreement shall be determined to be illegal or unenforceable by any court of law in any jurisdiction, the remaining provisions hereof and thereof shall be severable and enforceable in accordance with their terms, and all provisions shall remain enforceable in any other jurisdiction. 28 Governing Law The validity and construction of this Plan and the instruments evidencing the Award hereunder shall be governed by, and construed and interpreted in accordance with, the laws of the State of Delaware, other than any conflicts or choice of law rule or principle that might otherwise refer construction or interpretation of this Plan and the instruments evidencing the Awards granted hereunder to the substantive laws of any other jurisdiction. Code Section 409A The Company intends to comply with Code Section409A, or an exemption to Code Section409A, with regard to Awards hereunder that constitute nonqualified deferred compensation within the meaning of Code Section409A.To the extent that the Company determines that a Grantee would be subject to the additional twenty percent (20%) tax imposed on certain nonqualified deferred compensation plans pursuant to Code Section409A as a result of any provision of any Award granted under the Plan, such provision shall be deemed amended to the minimum extent necessary to avoid application of such additional tax.The nature of any such amendment shall be determined by the Board. *** 29 To record adoption of the Amended and Restated Plan by the Board as of January 26, 2012, and approval of the Plan by the stockholders on April 25, 2012, the Company has caused its authorized officer to execute the Plan. ORBITAL SCIENCES CORPORATION By: /s/Susan Herlick Name: Susan Herlick Title: Senior Vice President, General Counsel and Secretary 30
